Citation Nr: 0323894	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from July 1997 to May 
1999.  

The present matter arises before the Board of Veterans' 
Appeal (Board) on appeal of a September 1999 rating decision 
of the Department of the Veterans Affairs (VA) Regional 
Officer (RO) in Columbia, South Carolina.  

In her December 2000 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran checked the box requesting a hearing 
before a Veterans Law Judge.  In an Appeal Hearing Options 
form submitted with her VA Form 9, the veteran checked that 
she desired a local hearing with an RO Hearing Officer.  On 
the Appeal Hearing Options form, the veteran was provided the 
option, but did not choose, a hearing before a Veterans Law 
Judge.  The veteran was notified in April 2001 that she had 
been scheduled for an RO hearing in May 2001.  The veteran 
was noted as failing to report for her scheduled hearing.  


REMAND

In September 2002, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The development has 
been completed.  

In a written statement received by the Board in May 2003, the 
veteran identified having undergone an orthopedic evaluation 
at the Ralph H. Johnson VA Medical Center in Charleston, 
South Carolina.  The veteran noted that she had reviewed the 
medical records from the VAMC Charleston associated with her 
claims file and the evaluation report had not been included 
with those records.    

When records are in the custody of a federal department or 
agency, the VCAA and the implementing regulations require VA 
to continue to try to obtain them until it has been 
successful unless it is reasonably certain that they do not 
exist or that further efforts to obtain them would be futile. 
38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(2).

In view of the Federal Circuit's opinion and the need for 
additional evidentiary development, the case must be remanded 
for the following:

1.  The RO should request that the 
veteran provide the approximate date she 
underwent an orthopedic evaluation at the 
Ralph H. Johnson VA Medical Center.  The 
RO should then attempt to obtain a copy 
of the evaluation report and any other 
associated records.  Regardless of the 
veteran's response, the RO should ensure 
that all relevant records are obtained 
from the Ralph H. Johnson VA Medical 
Center.

2.  The RO should then readjudicate the 
veteran's claims in light of the evidence 
received since its most recent 
supplemental statement of the case.  If 
the benefits sought continue to be denied 
the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



